DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 21-23, 25-30, 32-37, and 39-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-30, 32-37, 39-43 are rejected under 35 U.S.C. 102a1 as anticipated by U.S. Publication No. 2008/0269714 to Mastrotaro et al. (Mastrotaro).
Regarding claim 21, Mastrotaro teaches 21. A processor-implemented method comprising: obtaining status information comprising recent sensor measurement data (0099); determining, based on the status information (0100, 0102, 0103), viability of reentering a closed-loop operating mode of a fluid delivery device (see fig. 13, 0009, 0022, 0073, 0099, 0081), the closed-loop operating mode being an operating mode in which dosage commands are automatically generated based on sensor measurement data (0009, 0022, 0073, 0099, 0081); and based on determining that reentering the closed-loop operating mode is not viable (0115), causing generation of one or more user notifications of recommended remedial actions to improve the viability of reentering the closed-loop operating mode (see fig. 13, 0014, 0022, 0116).  
Regarding claim 22, Mastotaro teaches wherein the one or more user notifications of recommended remedial actions include one or more user notifications to manipulate a blood glucose meter to obtain one or more blood glucose measurement values (0113).  
Regarding claim 23, Mastotaro teaches further comprising: determining a buffer time corresponding to an amount of time in advance of an expected time of entry into the closed-loop operating mode (0082, 0088, 0115, 0116).  
Regarding claim 25, Mastotaro teaches wherein the closed-loop operating mode is an operating mode of a plurality of different operating modes, each different operating mode of the plurality of different operating modes involving commands for delivering fluid to a user in an automated manner in accordance with a different delivery control scheme (0088, 0101, 0102, 0115- where the modes will adjust accordingly based on basal measurements if needed).  
Regarding claim 26, where Mastotaro teaches wherein determining the viability of reentering the closed-loop operating mode comprises determining whether control parameters of the closed-loop operating mode can be calculated based on the status information (0115, 0116).  
Regarding claim 27, where Mastotaro teaches wherein the fluid delivery device is an insulin infusion device (I14; 0050, 0112).  
Regarding claim 28, Mastotaro teaches a system comprising: one or more processors (12; 0050, 0052); and one or more processor-readable storage media storing instructions which (0052, 0085), when executed by the one or more processors, cause performance of: obtaining status information comprising recent sensor measurement data (0099); determining, based on the status information (0100, 0102, 0103), viability of reentering a closed-loop operating mode of a fluid delivery device (see fig. 13, 0009, 0022, 0073, 0099, 0081), the closed-loop operating mode being an operating mode in which dosage commands are automatically generated based on sensor measurement data (0009, 0022, 0073, 0099, 0081); and based on determining that reentering the closed-loop operating mode is not viable (0115), causing generation of one or more user notifications of recommended remedial actions to improve the viability of reentering the closed-loop operating mode (see fig. 13, 0014, 0022, 0116).  
Regarding claim 29, Mastotaro teaches wherein the one or more user notifications of recommended remedial actions include one or more user notifications to manipulate a blood glucose meter to obtain one or more blood glucose measurement values (0113).  
Regarding claim 30, Mastotaro teaches wherein the one or more processor readable storage media further store instructions which , when executed by the one or more processors, cause the performance of further comprising wherein: determining a buffer time corresponding to an amount of time in advance of an expected time of entry into the closed-loop operating mode (0082, 0088, 0115, 0116).  
Regarding claim 32, Mastotaro teaches wherein the closed-loop operating mode is an operating mode of a plurality of different operating modes, each different operating mode of the plurality of different operating modes involving commands for delivering fluid to a user in an automated manner in accordance with a different delivery control scheme (0088, 0101, 0102, 0115- where the modes will adjust accordingly based on basal measurements if needed).  
Regarding claim 33, where Mastotaro teaches wherein determining the viability of reentering the closed-loop operating mode comprises determining whether control parameters of the closed-loop operating mode can be calculated based on the status information (0115, 0116).  
Regarding claim 34, where Mastotaro teaches wherein the fluid delivery device is an insulin infusion device (I14; 0050, 0112).  
Regarding claim 35, Mastotaro teaches one or more non-transitory processor-readable storage media storing instructions (0052, 0085) which, when executed by one or more processors, cause performance of: obtaining status information comprising recent sensor measurement data (0099); determining, based on the status information (0100, 0102, 0103), viability of reentering a closed-loop operating mode of a fluid delivery device (see fig. 13, 0009, 0022, 0073, 0099, 0081), the closed-loop operating mode being an operating mode in which dosage commands are automatically generated based on sensor measurement data (0009, 0022, 0073, 0099, 0081); and based on determining that reentering the closed-loop operating mode is not viable (0115), causing generation of one or more user notifications of recommended remedial actions to improve the viability of reentering the closed-loop operating mode (see fig. 13, 0014, 0022, 0116).  
Regarding claim 36, Mastotaro teaches wherein the one or more user notifications of recommended remedial actions include one or more user notifications to manipulate a blood glucose meter to obtain one or more blood glucose measurement values (0113).  
Regarding claim 37, Mastotaro teaches further storage instructions which, when executed by the one or more processors cause the performance of: determining a buffer time corresponding to an amount of time in advance of an expected time of entry into the closed-loop operating mode (0082, 0088, 0115, 0116).  
Regarding claim 39, Mastotaro teaches wherein the closed-loop operating mode is an operating mode of a plurality of different operating modes, each different operating mode of the plurality of different operating modes involving commands for delivering fluid to a user in an automated manner in accordance with a different delivery control scheme (0088, 0101, 0102, 0115- where the modes will adjust accordingly based on basal measurements if needed).  
Regarding claim 40, where Mastotaro teaches wherein determining the viability of reentering the closed-loop operating mode comprises determining whether control parameters of the closed-loop operating mode can be calculated based on the status information (0115, 0116).  
Regarding claim 41, where Mastotaro teaches wherein the status information further comprises operational information pertaining to current and previous operations of an infusion device (abstract, 0100, 0102, 0103, 0107, 0115), wherein obtaining the status information comprises obtaining the operational information pertaining to the current and previous operations of the infusion device (0107, 0115), and wherein determining the viability of reentering the closed-loop operating mode based on the status information comprises determining the viability of reentering the closed-loop operating mode based on the operational information pertaining to the current and previous operations of the infusion device and based on the recent sensor measurement data (0115, 0116).  
Regarding claim 42, Mastotaro teaches wherein the status information further comprises information pertaining to a control system of an infusion device (abstract, 0100, 0102, 0103, 0107, 0115), wherein obtaining the status information comprises obtaining the information pertaining to the control system of the infusion device (0074, 0074, 0119), and wherein determining the viability of reentering the closed-loop operating mode based on the status information comprises determining the viability of reentering the closed-loop operating mode based on the information pertaining to the control system of the infusion device and based on the recent sensor measurement data (0115, 0116).  
Regarding claim 43, where Mastotaro teaches wherein the status information further comprises information pertaining to a control system of the infusion device (abstract, 0100, 0102, 0103, 0107, 0115), wherein obtaining the status information comprises obtaining the information pertaining to the control system of the infusion device (0074, 0074, 0119), and wherein determining the viability of reentering the closed-loop operating mode based on the status information comprises determining the viability of reentering the closed-loop operating mode based on the information pertaining to the control system of the infusion device and previous operations of the infusion device  and based on the recent sensor measurement data (0115, 0116).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783